Case 1:19-cv-01106-DDD-MLH Document 1 Filed 08/22/19 Page 1 of 5 PageID #: 1




                              United States District Court
                              Western District of Louisiana
                                 Shreveport Division

Dauhja Vashad Coleman               )
      Plaintiff                     )
                                    )
       v.                           )
                                    )
Northwestern State University of    )
Louisiana and Campus Officer        )
Jared Hamblin                       )
     Defendants                     )
___________________________________ )

                        PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff, Dauhja Vashad Coleman brings this action against Northwestern State

University of Louisiana and its campus police officer, Jared Hamblin individually and

in his individual capacity pursuant to 42 U.S.C. §1983 and §1988, and the Fourth and

Fourteenth Amendments to the United States Constitution. Jurisdiction is based upon

28 U.S.C., §§1331 and 1343, and under 28 U.S.C. §1367(a).

       The individual campus police officer, Jared Hamblin, under no threat to himself,

violated the plaintiff’s Fourth and Fourteenth Amendment Right to be free from

excessive force. These violations were committed as a result of the policies and customs

of Northwestern State University’s campus police department. Specifically, the

Northwestern State University and the Campus Police Department had inadequate

policies regarding hiring, retention and training related to the use of force and has a

history of acquiescence related to the use of force.

       Plaintiff herein complies with the pleading requirements of FRCP Rule 8(a)(2)

that states “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”
Case 1:19-cv-01106-DDD-MLH Document 1 Filed 08/22/19 Page 2 of 5 PageID #: 2




                                        I. Parties

       a)     JARED HAMBLIN, at all times alleged herein was a major resident of
              Natchitoches Parish, Louisiana and employed by the Northwestern State
              University Department of Public Safety as a Campus Police Officer and
              acting in the course and scope of employment; and

       b)     NORTHWESTERN STATE UNIVERSITY OF LOUISIANA and/or
              STATE OF LOUISIANA, through the BOARD OF SUPERVISORS for the
              UNIVERSITY of Louisiana System and/or Board of Trustees for State
              Colleges and Universities, (herein referred to as “NSU”), a domestic
              Board of Supervisors doing business in the State of Louisiana and who
              may be served through its duly appointed Agent for Service of Process
              and President, Dr. Joseph Chris Maggio, 310 Sam Sibley Drive, Suite 223,
              Natchitoches, Louisiana 71497.
                               II. Jurisdiction and Venue

       42 U.S.C. §1983 and 42 U.S.C. §1988 provide jurisdiction over Plaintiff’s

constitutional claims for redress, which are conferred on this Court by 28 U.S.C.

§1343(a)(3). Federal question jurisdiction is conferred on this Court by 28 U.S.C. §1331,

because this action arises under the Constitution and laws of the United States.

       This Court also has pendant jurisdiction over all other claims asserted under the

laws of the State of Texas, pursuant to 28 U.S.C. §1367(a). Venue is proper in the

Western District of Louisiana, Shreveport Division, as this is the district where the claim

arose in accordance with 28 U.S.C. §1391(b).

                              III. Duty and Law Applicable

       Plaintiff was subjected to excessive force, a violation of his rights guaranteed

to him by the Fourth Amendment of the United States Constitution.

       Plaintiff commences this action pursuant to 42 U.S.C. §1983, which provides in

relevant part for redress for every person within the jurisdiction of the United

States for the deprivation, under color of state law, of any rights, privileges, or

immunities secured by the Constitution and laws of the United States.

       At the time of the offense alleged in this petition, Officer Jared Hamblin was

acting under the color of law and is liable under 42 U.S.C. §1983, and under the course

and scope of his employment with NSU as a campus police officer.
Case 1:19-cv-01106-DDD-MLH Document 1 Filed 08/22/19 Page 3 of 5 PageID #: 3




                                 IV. Factual Allegations

       On or about August 22, 2018, Plaintiff, Dauhja Vashad Coleman was visiting a

former high school classmate on the campus of Northwestern State University in

Natchitoches, Louisiana. While driving on campus with his friend, the defendant was

pulled over for failing to stop at stop sign. Defendant, Jared Hamblin, in his capacity as

campus police, requested credentials from the plaintiff. Upon review of his license, it

was discovered that the plaintiff had an outstanding warrant from Bossier Parish,

Louisiana.   Based on this information, the defendant promptly detained and hand

cuffed plaintiff. Once handcuffed and shackled, the parties engaged in a brief dialogue

and the plaintiff began to run in the direction of the officer. The defendant pulled his

weapon and fired two shots in the plaintiff’s direction     before falling to the ground.

The bullets deafly whizzed past the plaintiff’s ears. Realizing what had happened, the

defendant’s companion officer asked him, 'why did you do that?' and the officer replied

that he misfired, thereby suggesting that the shooting was intentional. After the bullets

gazed his head and realizing that he was not dead, the plaintiff began to run in

handcuffs and flip flops. Uncertain where to go but scared for his life, the plaintiff

irrationally jumped into a nearby Lake. The plaintiff was eventually discovered in the

lake by a City of Natchitoches police officer. Although scared for his life and clearly

stating such while in the lake, after 30 minutes, an officer from Bossier Parish, Louisiana

convinced the plaintiff to come out of the lake. Plaintiff shows that the firing of the

shots and the other tactics used during his arrest were excessive techniques used that

resulted in him sustaining permanent psychological and emotional injuries. Moreover,

the defendant officer failed to give the plaintiff any warning or verbal commands before

firing his weapon.

                                  VI. Causes of Action

       The acts of defendant, Jared Hamblin on the occasion in question was

unreasonable and the plaintiff’s resulting injuries and damages were caused solely,
Case 1:19-cv-01106-DDD-MLH Document 1 Filed 08/22/19 Page 4 of 5 PageID #: 4




legally and proximately by this defendant.         The Northwestern State University of

Louisiana, through the Board of Supervisors are liable to Plaintiff under 42 U.S.C. §1983

for acting with deliberate indifference, to the uses of excessive force by defendant Jared

Hamblin.    By failing to provide the defendant officer with sufficient training to

resolve his continued use of excessive force, the University breached its duty to

provide the officers with adequate supervision and training regarding the

reasonable use of force and violated Plaintiff’s Fourth Amendment right to be free

of excessive force. Further, defendants Jared Hamblin and the Northwestern State

University are responsible, obligated and liable for the injuries and damages sustained

by the plaintiff as a result of the actions of Jared Hamblin under the doctrine of

respondeat superior while acting in the course and scope of his agency, employment

and/or representative capacity with NSU at the time of this incident.

       There is no objective evidence to show that the plaintiff was a threat to anyone at

the time defendant Hamblin fired shots at him and he                 did not say anything

threatening towards the officers.      Based on all the objective facts, the defendant

Hamblin’s actions were excessive and violated the plaintiff’s Fourth Amendment right

to be free from excessive force.

       Contrary to the written incident report and other alleged supposed witnesses,

there was no wrestling on the ground, no physical altercation, no attempt of the

plaintiff to grab defendant Hamblin’s gun. The officer had multiple means of restraint,

but he chose the most dangerous course of action.

                                       VII. Damages

       As a direct and proximate result of the Defendants’ conduct, Plaintiff, Dauhja

Vashad Coleman sustained medical expenses (past, present and future) reasonably

incurred for his treatments. Plaintiff is also entitled to damages for all personal,

emotional, physical, and economic injuries sustained as a proximate result of the

Defendants’ acts and omissions.
Case 1:19-cv-01106-DDD-MLH Document 1 Filed 08/22/19 Page 5 of 5 PageID #: 5




                                   VIII. Attorney’s Fees

       The Plaintiff has been required to retain the services of attorneys to represent

him in this complex and difficult proceeding and cause of action. The Plaintiff has

retained the undersigned attorneys to represent him and pursuant to 42U.S.C. §1988(b)

of the Federal Civil Rights Act, he is entitled to recover for his reasonable and

necessary fees incurred for these attorneys, and the reasonable and necessary expenses

incurred in the pursuit of this claim at the trial level, the Court of Appeals level if the

case is appealed to that Court, if necessary.

                                    IX. Jury Demand

       Plaintiff respectfully demands a trial by jury.

                                          PRAYER

       For these reasons, Plaintiff asks for judgment against all Defendants for the

following:

       a.     Trial by jury on all issues triable to a jury;

       b.     Judgment against Defendants, jointly and severally, on behalf of the
              Plaintiff for actual damages pursuant to 42 U.S.C. §1983;

       c.     Statutory and reasonable attorney fees pursuant to 42 U.S.C. §1988(b) of
              the Federal Civil Rights Act, pre-judgment interest, post-judgment
              interest, and all their costs herein expended;

       d.     Any and all additional relief to which the Plaintiff may appear to be
              entitled.

Filed this 22nd day of August 2019.

                                            Respectfully submitted:

                                    By:     /s/Terry McGlothen
                                            Terry McGlothen # 36906
                                            THE McGLOTHEN LAW FIRM, LLC.
                                            221 Rue De Jean Suite 136
                                            Lafayette, Louisiana 70508
                                            (337) 247 - 7531 Phone
                                            (337) 314 - 9238 Fax
                                            terry@mcglothenlaw.com
